UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
                                                                 :
ABRAHAN VELAZQUEZ CUAUTLE, et al.,
                                                                 :
                                      Plaintiffs,                :   No. 18-CV-2968 (OTW)
                                                                 :
                     -against-                                   :         ORDER
                                                                 :
HUDSON MARKET 303 LLC, et al.,                                   :
                                                                 :
                                      Defendants.                :
-------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         On October 29, 2019, the Court conditioned approval of the parties’ proposed

settlement, ECF 72, on Plaintiffs agreeing to reduce the attorney’s fees and costs to $26,771.30

and divide the reduction amount among Plaintiffs. (ECF 74). On November 12, 2019, the parties

jointly agreed to reduce the attorney’s fees and costs as outlined by the Court. (ECF 75).

Accordingly, the Court approves the parties’ settlement agreement, as modified by the parties

on November 12, 2019, as fair and reasonable under Cheeks v. Freeport Pancake House, Inc.,

796 F.3d 199 (2d Cir. 2015). Plaintiffs’ counsel shall receive $26,771.30, with the remainder of

the settlement amount to go to Plaintiffs.

         It is HEREBY ORDERED that the action is dismissed with prejudice. The Clerk is directed

to close the case.

         SO ORDERED.

                                                                     s/ Ona T. Wang
Dated: November 14, 2019                                                        Ona T. Wang
       New York, New York                                              United States Magistrate Judge
